Citation Nr: 0106320	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
dislocation of the right shoulder, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for resection of the 
left clavicle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from August 1943 to March 
1946.  His most recent claims for increased ratings for 
recurrent dislocation of the right shoulder and resection of 
the left clavicle have been pending since July 1998.  

The veteran's service-connected disability from recurrent 
dislocation of the right shoulder has been rated 30 percent 
disabling since June 1949, except during a period of 
hospitalization and convalescence from August 25, 1999 to 
October 1, 2000, during which the rating was 100 percent 
after the veteran underwent surgery for right shoulder 
arthroplasty.  In January 2001, the veteran submitted 
evidence directly to the Board which indicates that he 
underwent shoulder surgery again in October 2000 for a total 
right shoulder arthroplasty.  However, the most recent VA 
examination was conducted in December 1998, before both 
surgeries.  VA outpatient treatment notes dated in September 
1999 suggest that the veteran had lost all functional use of 
his right upper extremity.  His current level of disability 
from his service-connected right shoulder disorder, status 
post the October 2000 total right shoulder arthroplasty, 
cannot be ascertained from the evidence currently in the 
file.

The veteran's service-connected disability from resection of 
the distal left clavicle has been rated 10 percent disabling 
since May 1952.  The RO's September 1999 statement of the 
case indicates that the associated disability has been rated 
pursuant to Diagnostic Code 5203.  Under that diagnostic 
code, impairment of the clavicle or scapula manifested by 
dislocation is rated 20 percent disabling.  Such impairment, 
when manifested by nonunion with loose motion is also rated 
20 percent disabling.  Where there is nonunion without loose 
motion, impairment of the clavicle and scapula is rated 10 
percent disabling.  A 10 percent rating is also assigned for 
malunion of the clavicle or scapula.

The Board notes that Diagnostic Code 5201 provides for the 
assignment of a 20 percent rating for a shoulder disorder 
manifested by limitation of motion of the arm to the level of 
the shoulder.  The Board notes further that the veteran's 
left arm motion was limited during the December 1998 VA 
examination.  He had only 90 degrees of forward elevation and 
abduction.  In addition to resection of the distal clavicle, 
X-rays showed glenohumeral arthritis and an irregularity of 
the greater tuberosity and cystic disease which may have 
represented rotator cuff impingement. The December 1998 
examination report does not address the presence or absence 
of loose motion in the left shoulder, or whether the 
glenohumeral arthritis and/or the rotator cuff impingement 
are related to the veteran's service-connected disability 
from resection of the left clavicle.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.   The RO should take all necessary 
steps to obtain all the veteran's 
treatment records from all sources 
identified by him.  All attempts to 
obtain these records should be 
documented.

2.  When this development is completed, 
the RO should undertake such further 
development as is warranted.  In 
particular, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of his 
left and right shoulder disabilities.  
The claims folder should be made 
available to and reviewed by the 
examiner.  The examiner should describe 
any disability which is associated with 
the veteran's resection of the left 
clavicle, including symptoms of loose 
motion, dislocation, nonunion, limitation 
of motion, instability, incoordination, 
and/or painful motion.  The examiner 
should express an opinion whether the 
left glenohumeral arthritis and/or 
rotator cuff impingement are related to 
the left clavicle resection, and, if so, 
described the degrees of associated 
disability.  A thorough examination of 
the veteran's right shoulder disability 
should also be conducted and reported.  
All indicated tests and diagnostic 
studies should be performed.  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims for 
increased ratings for recurrent right 
shoulder dislocation and resection of the 
left clavicle.

If any benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CRAIG P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




